Title: To James Madison from Thomas Hewett, 25 February 1806 (Abstract)
From: Hewett, Thomas
To: Madison, James


                    § From Thomas Hewett. 25 February 1806, Washington. “I was notified by Mr. Pleasonton a Clerk in the Office of the Secretary of State of my appointment as a Justice of the peace for Washington County. I take the liberty, thro’ you, to make known my non-acceptance of the Same.
                    “The acceptance of such an appointment would interfere so much with my duty as a clerk in the Comptroller’s Office that I presume no other apology can be deemed necessary for my declining.”
                